United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1205
                                   ___________

Steven Griggs,                        *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Western District of Missouri.
State of Missouri; Jeremiah W. Nixon; *
Shelley A. Woods; Paul Wilson,        * [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                             Submitted: June 2, 2010
                                Filed: June 7, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Steven Griggs appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action for failure to state a claim. Upon de novo review, see Moore v. Sims, 200 F.3d
1170, 1171 (8th Cir. 2000) (per curiam), we agree that dismissal was proper. See 25




      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri, now retired.
U.S.C. § 305e(d)(3); Delorme v. United States, 354 F.3d 810, 815 (8th Cir. 2004).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-